Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/221,001 filed on 4/2/21. Claims 1 - 14 has been examined.
Allowable Subject Matter
3.	Claims 1 - 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
4.	Closest prior art(s) of record Greel et al. (US 2020/0107216) teaches A multi-user (MU) multiple-input multiple-output (MIMO) module installable, comprising: 
at least one control processor in communication with a plurality of MIMO antenna elements of a transmitting (Tx) associated with a peer-to-peer network environment, the control processor configured to: receive, from at least one receiving (Rx) of the peer-to-peer network environment, receiver feedback corresponding to a current frame of a transmission from the Tx 5G communications platform to the Rx; generate, based on the receiver feedback, a compound transmission security (TRANSEC) key corresponding to a subsequent frame of the transmission, the subsequent frame directly following the current frame, the compound TRANSEC key configured to encrypt the subsequent frame via two or more of: 
dynamic distribution of transmission power among a plurality of MIMO antenna elements configured for transmission of the subsequent frame; 
selection of one or more spectrum resources blocks associated with the transmission of the subsequent frame based on at least one frequency hopping code; and 
selection of the one or more spectrum resources blocks based on at least one orthogonality hopping code;
and at least one antenna controller configured to adjust the dynamic distribution of transmitting power to the plurality of MIMO antenna elements based on the compound TRANSEC key.
However, does not specifically disclose 5G communications platform; furthermore, even though Greel teaches having multi-hop communication does not specifically disclose dynamic distribution of transmission power among a plurality of MIMO antenna elements configured for transmission of the subsequent frame; 
selection of one or more spectrum resources blocks associated with the transmission of the subsequent frame based on at least one frequency hopping code; and 
selection of the one or more spectrum resources blocks based on at least one orthogonality hopping code;
and at least one antenna controller configured to adjust the dynamic distribution of transmitting power to the plurality of MIMO antenna elements based on the compound TRANSEC key.
It would have not been obvious to one of the ordinary skilled in the art at the time of the invention to teach and/or suggest above mentioned limitation(s) alone and in combination with any other reference(s). 

Closest prior art(s) of record Balter et al. (US 2015/0131523) A multi-user (MU) multiple-input multiple-output (MIMO) module, comprising: 
at least one control processor in communication with a plurality of MIMO antenna elements of a transmitting (Tx) associated with a peer-to-peer network environment, the control processor configured to: receive, from at least one receiving (Rx) of the peer-to-peer network environment, receiver feedback corresponding to a current frame of a transmission from the Tx to the Rx; generate, based on the receiver feedback, a compound transmission security (TRANSEC) key corresponding to a subsequent frame of the transmission.
However, does not specifically teach installed in 5G communication platform; even though Balter teaches having frequency hopping; does not specifically teach and/or disclose the subsequent frame directly following the current frame, the compound TRANSEC key configured to encrypt the subsequent frame via two or more of: 
dynamic distribution of transmission power among a plurality of MIMO antenna elements configured for transmission of the subsequent frame; 
selection of one or more spectrum resources blocks associated with the transmission of the subsequent frame based on at least one frequency hopping code; and 
selection of the one or more spectrum resources blocks based on at least one orthogonality hopping code;
and at least one antenna controller configured to adjust the dynamic distribution of transmitting power to the plurality of MIMO antenna elements based on the compound TRANSEC key.
It would have not been obvious to one of the ordinary skilled in the art at the time of the invention to teach and/or suggest above mentioned limitation(s) alone and in combination with any other reference(s). 

Closest prior art(s) Giallorenzi et al. (US 8,358,613) teaches A multi-user (MU) multiple-input multiple-output (MIMO) module, comprising: 
at least one control processor in communication with a plurality of MIMO antenna elements of a transmitting (Tx) associated with a peer-to-peer network environment, the control processor configured to: receive, from at least one receiving (Rx) of the peer-to-peer network environment, receiver feedback corresponding to a current frame of a transmission from the Tx to the Rx; generate, based on the receiver feedback, a compound transmission security (TRANSEC) key corresponding to a subsequent frame of the transmission, the subsequent frame directly following the current frame.
However, does not specifically disclose the compound TRANSEC key configured to encrypt the subsequent frame via two or more of: 
dynamic distribution of transmission power among a plurality of MIMO antenna elements configured for transmission of the subsequent frame; 
selection of one or more spectrum resources blocks associated with the transmission of the subsequent frame based on at least one frequency hopping code; and 
selection of the one or more spectrum resources blocks based on at least one orthogonality hopping code;
and at least one antenna controller configured to adjust the dynamic distribution of transmitting power to the plurality of MIMO antenna elements based on the compound TRANSEC key.
It would have not been obvious to one of the ordinary skilled in the art at the time of the invention to teach and/or suggest above mentioned limitation(s) alone and in combination with any other reference(s). 

Closest prior art OFDM modulation Scheme for military satellite communications teaches the control processor configured to generate, based on the receiver feedback, a compound transmission security (TRANSEC) key corresponding to a subsequent frame of the transmission, the subsequent frame directly following the current frame, the compound TRANSEC key configured to encrypt the subsequent frame via two or more of: dynamic distribution of transmission power among a plurality of MIMO antenna elements configured for transmission of the subsequent frame; selection of one or more spectrum resources blocks associated with the transmission of the subsequent frame based on at least one frequency hopping code; and selection of the one or more spectrum resources blocks based on at least one orthogonality hopping code.
However, does not specifically disclose A multi-user (MU) multiple-input multiple-output (MIMO) module installable in a fifth-generation (5G) communications platform, to receive, from at least one receiving (Rx) 5G communications platform of the peer-to-peer network environment, receiver feedback corresponding to a current frame of a transmission from the Tx 5G communications platform to the Rx 5G communications platform at least one control processor in communication with a plurality of MIMO antenna elements of a transmitting (Tx) 5G communications platform associated with a peer-to-peer network environment; 
and at least one antenna controller configured to adjust the dynamic distribution of transmitting power to the plurality of MIMO antenna elements based on the compound TRANSEC key.
It would have not been obvious to one of the ordinary skilled in the art at the time of the invention to teach and/or suggest above mentioned limitation(s) alone and in combination with any other reference(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As per claim 9, same reasons apply as the method claim substantially has same limitations as claim 1.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632